DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the AFCP 2.0 request filed 07/26/2022. The amendment will be treated under AFCP 2.0 and the amendment has been entered. Claims 1-3, 5-12 and 14-19 are pending with claims 4, 13 and 20 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks pages 5-8, filed 07/26/2022, with respect to the 35 U.S.C. 103 rejections of claims 1, 10 and 18 have been fully considered and are persuasive.  The rejections of claims 1, 10 and 18 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-12 and 14-19 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A refrigerated merchandiser comprising: a case… including a frame; a coating disposed on the frame… wherein the coating includes conductive particles, and wherein the coating has a first coating section with a first thickness on the frame and a second coating section with a second thickness on the frame that is different from the first thickness, and wherein one or both of the first coating section and the second coating section are disposed in one or more channels of the frame having a depth corresponding to the thickness of the coating section that is disposed in the one or more channels” recited in claim 1; “A refrigerated merchandiser comprising: a case… a frame connected to the case and having a frame member; a coating on the frame member and disposed in one or more channels of the frame member, the one or more channels having a depth corresponding to a thickness of the coating, and the coating including conductive particles; and an electrical connector in contact with the coating and configured to operatively connect to a power supply” recited in claim 10; “A method of reducing condensation on a refrigerated merchandiser comprising: providing a case…, wherein a frame is connected to the case and has a frame member… applying a coating to the frame member, the coating including conductive particles and in communication with an ambient environment, the coating having a first coating section with a first thickness on the frame member and a second coating section with a second thickness on the frame member that is different from the first thickness, wherein one or both of the first coating section and the second coating section are disposed in one or more channels of the frame member having a depth corresponding to the thickness of the coating section that is disposed in the one or more channels… and providing power to the coating to generate heat and reduce condensation” recited in claim 18.
The closest prior art of record discloses Neumann (WO--2010118938) discloses a refrigerated merchandiser with many of the limitations claimed, but not the combination of technical features of the frame, coating and channels as claimed. Although it is well known to provide conductive coatings having different thicknesses (Voeltzel—US 2004/0065651) and to have conductive strips within a channel (Kramer et al.—US 2015/0351161), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the refrigerated merchandiser and method of reducing condensation on a refrigerated merchandiser in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1, 10 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763